 
Exhibit 10.4
 
SECOND AMENDMENT
TO
BRAND LICENSE AGREEMENT
This SECOND AMENDMENT TO BRAND LICENSE AGREEMENT (this “Amendment”) is effective
as of July 15, 2016 (the “Effective Date”), between OMS Investments, Inc., a
Delaware corporation having offices at 10250 Constellation Blvd., Suite 2800,
Los Angeles, California 90067 (“Licensor”), and AeroGrow International, Inc., a
Nevada corporation having offices at 6075 Longbow Dr., Suite 200, Boulder,
Colorado 80301 (“Licensee”).  Licensor and Licensee are sometimes referred to
herein collectively as the “Parties” and individually as a “Party”.
WHEREAS, the Parties are parties to that certain Brand License Agreement, dated
as of April 22, 2013 (as amended and supplemented, the “Brand License
Agreement”); and
WHEREAS, the Parties wish to amend the Brand License Agreement as set forth
below.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:
1.
France.  The Additional Territory Term Sheet No. 2 attached as Exhibit A hereto
is attached to, and made a part of, the Brand License Agreement.

2.
Germany.  The Additional Territory Term Sheet No. 3 attached as Exhibit B hereto
is attached to, and made a part of, the Brand License Agreement.

3.
Section 14.2.  The following sentence shall be added to the end of Section 14.2:

“For the avoidance of doubt, Licensee shall not be permitted to renew any
license terminated under Section 14.3(b).”
4.
Incorporation with Brand License Agreement. This Amendment is executed and
delivered pursuant to the Brand License Agreement and shall be subject to the
terms and conditions of, and interpreted in accordance with, the Brand License
Agreement.  Except as amended hereby, the Brand License Agreement and each of
the provisions contained therein shall remain in full force and effect as from
the Effective Date.  Capitalized terms defined in the Brand License Agreement
and not otherwise defined herein shall have the meanings given to them in the
Brand License Agreement.

5.
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same Amendment.

[Signature page follows]
1

--------------------------------------------------------------------------------

The Parties have caused this Amendment to be executed as of the Effective Date.

 
OMS INVESTMENTS, INC.
 
 
By:      __________________________________
Name:
Title:
 
 
 
AEROGROW INTERNATIONAL, INC.
 
 
By:      __________________________________
Name:
Title:

 
[Signature Page to Amendment to Brand License Agreement]

--------------------------------------------------------------------------------

EXHIBIT A


BRAND LICENSE AGREEMENT
ADDITIONAL TERRITORY TERM SHEET NO. 2


This Additional Territory Term Sheet No. 2 (this “Term Sheet”) dated July 15,
2016, is attached to, and made a part of, the Brand License Agreement (as
amended and supplemented, “Brand License”) by and between OMS Investments, Inc.
(“Licensor”) and AeroGrow International, Inc. (“Licensee”) dated April 22, 2013.


Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Brand License.
 

Additional Territory: France


Termination Rights (for purposes of Section 14.3(b)(ii)): A minimum of
US$1,500,000 in Net Sales for the 12 months ending March 31, 2020, and for each
subsequent Contract Year.

 

Retailers/Channels of Trade: Licensee may only sell Licensed Products to
retailers in France that sell exclusively through the e-commerce channel of
trade, including online and television sales (e.g., Amazon and QVC).

 

Additional Terms: None.

 
This Term Sheet incorporates all the rights, duties, and obligations extended to
both parties under the Brand License relating to the subject matter herein. This
Term Sheet and the Brand License shall be read together and any conflict in
terms shall be resolved with deference to the terms contained in this Term
Sheet.
 


Exhibit A

--------------------------------------------------------------------------------

EXHIBIT B


BRAND LICENSE AGREEMENT
ADDITIONAL TERRITORY TERM SHEET NO. 3


This Additional Territory Term Sheet No. 3 (this “Term Sheet”) dated July 15,
2016, is attached to, and made a part of, the Brand License Agreement (as
amended and supplemented, “Brand License”) by and between OMS Investments, Inc.
(“Licensor”) and AeroGrow International, Inc. (“Licensee”) dated April 22, 2013.


Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Brand License.
 

Additional Territory:  Germany


Termination Rights (for purposes of Section 14.3(b)(ii)): A minimum of
US$1,500,000 in Net Sales for the 12 months ending March 31, 2020, and for each
subsequent Contract Year.

 

Retailers/Channels of Trade: Licensee may only sell Licensed Products to
retailers in Germany that sell exclusively through the e-commerce channel of
trade, including online and television sales (e.g., Amazon and QVC).

 

Additional Terms: None.

 
This Term Sheet incorporates all the rights, duties, and obligations extended to
both parties under the Brand License relating to the subject matter herein. This
Term Sheet and the Brand License shall be read together and any conflict in
terms shall be resolved with deference to the terms contained in this Term
Sheet.

 
Exhibit B
 
 